Title: From John Adams to Mercy Otis Warren, 3 August 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy August 3d 1807

In your third Volume page 169, you say that “on the twenty Second of April 1782, Mr. Adams was admitted at the Hague and with the Usual Ceremonies received as Minister Plenipotentiary from the United States of America.” This mistake of a few days in Chronology is Scarcely worth a Remark, but I suppose you would wish to be correct. It was on the Nineteenth day of April, not the twenty Second.
In the 176 Page you quote an Author as Saying that “one more Such Revolution, (as ours is understood) would give Freedom to the World.” There has been one Revolution Since, and what kind of Freedom has it given to the World?
I have passed over a Passage which ought to have been noted in page 175. You say “The People have been divided between an Aristocratic and a Republican Party: the one influenced by their Attachment to the Statholder The other had is operated with the Interests of France.” It is not Surprising that an American Lady Should misunderstand and be misinformed in relation to the Government of Holland and the Temper Genius and Habits of the People, as well as their political Principles. But nothing can be more diametrically opposite to the Fact than your Representation of it. The Dutch Nation had no Idea of any Republic but an Aristocracy. The Aristocratic Party instead of being influenced by an Attachment to the Statholder were the only Persons who opposed him and finally drove him to Bois Le Duc. The People, as distinguished from the Aristocracy were almost universally his Friends, and attached to him as much as the People of France were to their King, or as the People of England were to theirs. It was the People, as contradistinguished from the Aristocracy who first established William the first Prince of orange. These People Supported Maurice and afterwards King William. These People have Supported the Sathouderat in all times. It was with the good Will and applause of this Same People think I attached to the Statholder and in opposition to the Aristocracy, that Barneveld was beheaded, Grotius imprisoned and banished to France, and the De Witts massacred. These were among the first of Mankind in Integrity Talent and Wisdom, yet they were Sacrificed as many Similar Characters are now in America to popular Prejudices and the falshoods and Slanders which Such Prejudices always engender and which Mrs Warren has manifestly countenanced encouraged and flattered in her History. This Same People instead of cooperating with the “Interests of France,” have always been in opposition to it, and always attached to the Statholder and the English Nation. Their affection for Us was chiefly partly because they considered Us as a part of the English Nation and partly because they thought We were contending against our oppressors as their Ancestors had done against Spain. The Cry of Liberty had a Charm in their Ears, but they knew not what American Liberty meant. They probably thought it was the Same as their own, thought they had none in reallity, that is no Political Liberty any more than the People of France. They had no legal or constitutional Mode of expressing their opinions or their Wishes or their feelings. And they never did express them but upon great and dangerous Emergencies and then only by Mobs, Riots, Uproars and Seditions. Had a Maurice or even a King William been Statholder when I was in Holland Mr. Vanberkel and your present Correspondent, might have experienced the Fate of De Witt’s for the Populace was on Tiptoe and wanted only a little more encouragement, to have proceeded to the last Extrmities.
I had many opportunities of observing the Sentiments of these People. I was present at Utrecht at the time of the Revolution of that Province.  These People had been wrought up to fury against the Aristocracy, and under the Conduct of a Scotch officer of their Army had demolished the old Aristocracy and chosen a New one by popular Election. Annual biennial or any other Elections limited by years, were either not thought of or could not be carried. I Saw the Ceremony of Inauguration And this Scotch officer was the Master of the Ceremonies and administered the Oaths. Every officer And every Magistrate of the new order was permanent was perpetual was for Life. The People could not trust themselves with Periodical Elections. Here then was a new Aristocracy instituted by the voluntary decree of the People with the Same Functions and Powers with that which they turned out by Force, and in which the People had no share, over which they had no Power and could have no Influence but by a fresh Uproar. When the King of Prussia came to the Aid of that Statholder, all these People flew over to his Side with rapture, and the whole Seven Provinces became as yellow as an orange.
I could relate Proofs enough of this, one I will mention more. The Baron Van Der Capellen De Poll, often complained to me, that the Patriots could do nothing with the People. He said they were haunted by the Demon of Aristocracy, in every Province City and Village. It entered into the Souls of every order of Citizens. He met with it and was resisted by it in every project he could invent. One instance in particular he related to me in detail. He went, he said upon Some Occasion to Amsterdam and took great Pains to Assemble the Merchants to deliberate upon some political Question in which the Commerce of that City was interested. He procured a general Meeting, and proposed Some Measures to be taken. He Strove to reason with them and convince them, and persuade them to put the Propositions to vote: No; the great Majority would have no Question put. They would appoint Three or four Men to manage the Business according to their Judgments. The Baron hoped the Committee would report to the assembly that their Results might be deliberated on and accepted or rejected by the assembly at large. No. The Cry was immediately general, if the Business was to be conducted and decided in a Croud they would have nothing to do with it. Accordingly a Small Committee was appointed, with full Power to do the whole at their discretion and the Assembly was immediately dissolved to meet no more. It is the Aristocracy which has always inclined to France. Barneveldt Grotius the De Witts were all of that Party and disposed rather to France than England. The French Ambassors, the French Court and Nation have always endeavoured to conciliate these, and consequently always in opposition to the Statholder and the People, both of whom have been always inclined to the English. It was the People in their Uproars who made the Statholdership permanent, first for Life and afterwards hereditary.
The Attachment of the People to the Statholdership appeared in a thousand Instances. The Capital Manufacturers, who were inclined to the Aristocracy And consequently to France, tried the Experiments with their Journeymen. Mr. Van Heukelem of Leyden the greatest Woolen Manufacturer I believe in the United Provinces,  who employed a great Number of Workmen told me, that the biggoted devotion to the orange Family among all the Artificers was astonishing, that he had gone among his own People and conversed familiarly with them, endeavoured to convince them that the Statholdership was unnecessary, that it was a restraint of their Liberty and the Republiick would be better without it. But he said he could make no impression. His Journeymen to a Man rejected all his insinuations, and declared to him, in plain Dutch language “Say or do what you Will You and your Friends, We will have a Statholder.” And they run out into long Histories of the Contests between the Regencies and the Statholder, in which they Shewed the Oppression of the People, and the disgrace of the State, when the Patriotic Party had prevailed, and the happiness of the People and prosperity of the State when the House of orange had prevailed in justification of their resolution, which Surprised him. He had no Idea he Said “that those People had so much Knowledge of the History of the Country.” This History, is very true, not withstanding the Splendid naval Actions under their Aristocracy in Some Periods.
One more Anecdote, which happened when I was in Holland, Shall be related. The Legislature passed and proclaimed a Placart, forbidding all Persons to wear orange Cockades. It was posted up in all public Places and published in all the usual forms of a Public Law. The Doyen of the Turf Lifters, immediately procured him a Monstrous orange Cockade, and wore it publicly every where in the Streets of the Hague in open defiance and Derision of the Legislature. Did this Legislature prosecute this Man? No. They dared not. Did the People hiss this Man? No. As far as they dared they Snickered and giggled, and were mightily pleased...There is a Sett of Men, called Turf Lifters because they carry Turf about the Cities for the Consumption of the Inhabitants, and being generally very Stout hardy and daring Men, are as much dreaded in popular Uproars as are the Butchers of Pensilvania. This Doyen was the oldest Man of this Class at the Hague, fourscore and upwards I believe; had been one of the Stoutest of them and famous for his feats on former occasions. In short he was Supposed to have the Body of the Turf Lifters as much at his Devotion as Mackintosh was once supposed to have a certain Class in Boston. What could the Legislature do? braved, disobeyed insulted to their Faces by a Turf Lifter! They dared not exert one Act of Authority. But a Caucus of their Chiefs after grave consultation and deliberation concluded to Send two of their most popular or rather least unpopular Members to treat with the Doyen. These Gentlemen took an opportunity to Send for him Secretly in an amicable Way. He appeared. They represented to him the Placart. I know it very well said the old Man. They represented to him his Conduct in disobedience of it.—Very true said the old Man and here is the hat with the Cockade in it. They then assumed an Air of Friendship, entreated him to consider the dangerous tendency of his Behaviour: that it would produce divisions, Quarrells, and perhaps Uproars. For all Riots Routs and Unlawfull assemblies, in the Laws of Holland are called Uproars. They used every argument which could influence his Reason or touch his Feelings. The old Man heard them all with a Solemn, Stern, immoveable Countenance, till they had exhausted their ingenuity, without uttering a Word. After they had ceased for Sometime, and a Solemn gloomy Pause on his Part, he raised his Arm on high and with his brawny enormous Fist, Struck upon the Table before them, a blow almost enough to Split the Board and roared out “There is no knowing how to live with you.” And here he ceased. The Gentlemen then began to enquire, Why? how? what is the matter? What hinders your Living with Us? or what part of our Conduct is it that you do not understand. Mention it and We will explain it, if We can. It was a long time before they could get any thing more from him: but at last he broke out again. “It is but So many years ago that you issued a Placart commanding all Persons to wear orange Cockades: now you Send out another forbidding all Persons to wear orange Cockades. There is no knowing where to find you.” The Gentlemen continued to reason, to soften to apologyze, without daring to threaten. At last the old Mans generous Feelings were wrought upon, and he expressed them in his own Way. Taking his Cockade out of his hat “Well,” Said he, “this once Il I will put you upon Tryal. I will wear the Orange Cockade no more: But remember this if you ever issue another Cockade Placart commanding Us to wear the orange Cockade, Dunder and Blixom Seize me if I obey you.” This is the vulgar Dutch oath, which is as Strong and horrid as any you can conceive in English. This which is a true History, shews the Distinctions of between Statholders and Aristocrats, and the People: and that the last are were unalterably attached to the first.
The “Republicanism” Madam of the People of the United Provinces, was Statholderism, or House of orangeism: and the Republicanism of the Regencies, was Aristocracy, unlimited by any Statholder on one Side or any People on the other.
Of The third Party you speak of, which embraced a System more free I know nothing. It existed not in my time. Mr. Cerisier, after I left the Country published a Book which he called Groundwettige Herstelling in which he recommended a Constitution in three Branches somewhat like that of England, as I have heard. I understood not enough of the Dutch to read it. And I have often heard the most zealous Friends of Liberty in Holland wish for the Constitution of England instead of their own. Other Third Party I know not. It must have been even more insignificant than our Third Party in America, who love their Country only without fawning Love or Servile fear either of France or England. The Aristocratic Party called in the French to Subdue the Statholder and the People, and the World has Seen their Reward. There were others, the most worthy Men in the Nation who wished for a good Understanding with all their Neighbours, without any Servile Attachments or Submission to any.
By what has been Said I think it is manifest that Either your Information or mine is extreamly erroneous. For Eight years, i.e. from 1780 to 1788 I was conversant in Holland and held a public Employment in it. Several years I lived constantly there. I read as much as I could of their History Policy and Government. I inquired diligently into the Character, Views, Principles and Habits of the Nation.
In the next Page Mrs Warrens Benevolence to Mr Adams is again displayed in a copious Stream of his her historical Eloquence. “Mr. Adams had never enjoyed himself so well, as while residing in the Dutch Republic.” I know not what foundation Mrs. Warren has for this observation. In holland I had a Fit of Sickness, the most Severe that I ever experienced and as dangerous as any Man ever passed through and lived. It left me debilitated both in Body and in Memory to a degree that I have never since recovered, and for two years after it I had Scarcely a day of good health. I was pursued into Holland by the Intrigues of Vergennes and Franklin at least as much as I ever had been in France, and was embarrassed and thwarted both in my negotiations for a Loan and in those of a political Nature by their Friends Agents and Spies, as much at least as I ever had been in France. I had found Friends, very ingenious and learned Friends in France as well as  in Holland. “His Genius was not altogether calculated for a Court Life, amidst the Conviviality and Gaiety of Parisian Taste.” The How does Mrs. Warren know this? Who is her Informer. I know of no source from whence she could draw it except the English Newspapers in which the American Refugees inserted a great deal of such coarse Stuff. Pray was the Genius of Franklin or Jay or Laurens or Jefferson better calculated? Do you think the Genius of Mr Morris, Mr Monroe, Mr Livingston or Mr. Armstrong better calculated? If you do, you know nothing of Franklin Jay, Laurens Morris, Monroe, Livingston or Armstrong. It was not the Genius of any of these that made them agreable or disagreable in France, but their Politicks and their Subserviency or Repugnancy to the Political Views of the French Minister. “In France he was never happy.” I declare this is false, and affirm that I was as happy in France as I ever was in my Life, excepting the last Seven years. “Not beloved by his venerable Colleague Doctor Franklin.” Would you advise me to publish and explain the reason and History of this? A Volume as large as one of yours might do it, and it may one day be done. At present I will give no other Answer to this observation than this. Mr Silas Deane was beloved, dearly beloved by his Venerable Colleage Doctor Franklin, and Mr Arthur Lee and Mr. Ralph Izzard most cordially hated. Thwarted by the Minister, the Count De Vergennes, he was; but never, untill he became an Ambassador for Peace and Commerce nor then untill he had been forced to give some broad hints that he never would consent to Sacrifice the Fisheries, and an hundred and Fifty millions of Acres of Land, and the Independence of his Country too to the Caprice of that Minister. My not being beloved by my Venerable Colleague, and my being thwarted by De Vergennes are the greatest Glories of my Life, and I shall rejoice in both to my last hour. Your Idols Mrs Warren will not have their Worship increased if you force me to expose them naked, “ridiculed by the fashionable and polite, as deficient in the Je ne Scai quoi so necessary in polished Society.” Franklin Jay Laurens, Jefferson, Morris Monroe Livingston and Armstrong I Suppose were not deficient in this Je ne Scay quoi. Mrs Warren, you have exposed yourself to eternal ridicule, by this very Lady like, I will not Say, Insinuation but assertion. No Man or Woman in France, ever ridiculed me, in my presence or within my hearing. I never was informed that any Person had ridiculed me behind my back. No Symptom of Ridicule ever appeared in print in any Journal, Pamplet or other publication in Print that ever came to my Knowledge. I was treated in France by all sorts of People from the Throne to the Foot stool with invariable respect and Kindness. When I returned from France in 1779 after having resided there about fifteen Months I brought with me the Kings full approbation of my Conduct Signified to me by his order in a Letter from the Count De Vergennes, and I have in my Possession authentic Proofs in Writing of the Esteem and respect of some of the most confidential Agents of the two Ministers De Sartine and De Vergennes. If the Labour were not too great I would send you Copies.
Nevertheless, I will not Say that I was not ridiculed in France. Was there a King or a Priest in Europe, or a Noble a Magistrate, who was not ridiculed? Was there a Saint an Angell or a God in Heaven, who was not ridiculed? Was there a faithful Husband, or a chaste Wife in France who was not ridiculed? I trow not. Was the Grand Franklin not ridiculed? I will relate to you two Anecdotes, which nothing but your History would have drawn from me. The Dutchess De Polignac, was a great Admirer of the Grand Franklin, for reasons which I could detail, from probable Conjecture, which would do no honor either to the Favourite or the Philosopher, But I forbear. The Dutchess, when in Company with the King and Queen, was always launching out in Panegyricks upon the Grand Franklin. The King Sometimes Smiled, Sometimes Snickered, but said very little. After sometime upon a Visit to the Royal Manufactory of Porcelaine at  Seve he gave Secret orders to have a Chamber Pot made of the finest materials and most exquisite Workmanship, with the most exact Portrait of the Grand Franklin painted on the Bottom of it, on the inside: and this most elegant Piece of Furniture for a Lady’s Bed Chamber, the King presented to the Dutchess with his own hand, that She might have the Satisfaction of contemplating the Image of her Great Philosopher and Politician whenever she had occasion to look at it. This fact I received from such Authority that I have no doubt of the Truth of it. But if it was a Fiction, it Shows in a very Strong Light the Ridicule that was thrown upon the American Ambassador by Somebody.
I dined at a Great House in Paris, in Company with Archbishops and Bishops, and many other Ecclesiastics, with Dukes Marquisses and Counts, and many Ladies. Dr Franklin too was one of the Company. I observed Something circulating from hand to hand round the Table, and very Shrewd Looks, Shruggs and Gesticulations with Some half Suppressed Tittering. Whether it was put into Franklins hand in its Course or not, I know not. I rather think not. It was carefully concealed from me. But after the Company rose from Table, two Abbe’s of my Acquaintance came to me, while the Company were drinking Coffee and shewed me the Picture which had circulated round the Table and made so much diversion. With all the Skill of the finest artists in Paris, America was represented as a Virgin naked and as beautifull any and graceful both in Face and Figure as the Venus of Medicis, and the grand Franklin, with his bald head, with his few long scattering straight hairs, in the Act of debauching her behind her back. Can you imagine any Ridicule more exquisite than this both upon America and Franklin? A Lady of fourscore cannot fail to blush at this, but she has forced it from me and brought it upon herself by her History...I expressed the Utmost disgust at this impudent insult upon us all. The Abbees Shrugged their Shoulders and said C’est une Pollisonerie francoise. It is a Piece of French Blackguardism...You may depend upon it, Madam, it required all the imposing Influence of the Government, the Accademicians and Œconomists, and even of the Atheists Deists and Philososphers, and it has since appeared that these last had more Influence than all the former, to keep Up the respect to the Grand Franklin. The Watchword had been given and every one of these Agreed Whenever he appeared, to say, with Solemn French Gravity “C’est un homme respectable!”. Without this his droll Appearance would have been the Sport of the Populace wherever he went, notwithstanding all his “Je ne scai quoi.”
It was the eternal Wrangles among my Colleagues and the Parties of Americans and french Small Folk who were attached to them; and the Injury and Ruin to our public affairs that were the Consequence of them, that occasioned all the Unhappiness I felt in France. But I had little less of this in Holland and should have had as much if I had been honoured with Colleagues. Who is, or who has been your Informer Mrs Warren?—He or they whoever they may be, were so deceived themselves or So determined to deceive you, that I declare to you all the Suggestions are false. I have no recollection that I ever had a dispute with any French Man or Woman in my whole Life, nor ever received an uncivil Word from or uttered one uncivil Word to any of them. Neither Frigidity or Warmth ever appeared to any of them. Certainly not Warmth. They have been Englishmen and Americans, and perhaps sometimes Dutch Men who have excited My Irritability, not French Men. Even Mr Brissot who has immortalised a transient Conversation between him and me at my House in Grosvenor Square in which he reports I believe truly that I Said I did not believe the French Nation capable of a Free Republican Government does not insinuate that there was the least Warmth. The whole Conversation passed in perfect good humour and entire Civility. He left me in Friendship and Sent me after his arrival in France a compleat Sett of his Works. The harshest Word that ever passed between me and any Frenchman that I recollect was this. The Duke De Liancourt on a Visit to me when Mr Jays Treaty with England was first ratified worked himself up into a Passion, and Spoke in very harsh Terms against the Treaty and the Government for ratifying of it. I heard him long without uttering a Word. At length his Language became so indecent that I thought it out of Character for me to hear it. I gravely but coolly said to him that I thought it unbecoming in him a Stranger treated as he had been every where with Uniform Hospitality and even Kindness to indulge himself in Such Expressions concerning the Government that protected him and a People who afforded him so good an Assylum. The Duke retorted upon me “Quand on a l’esprit de Party, on est pres de l’injustice.” “When a Man has a Spirit of Party, he is near the Confines of Injustice.” And here the warmth ended. Neither of Us every thought the worse of the other for this. I have had a sharp Contest or two with De Vergennes upon public Questions in Writing. He treated me ill and I return’d him huff for huff. But these Papers were laid before Congress in 1780 and 1781, and will speak for themselves. They were excited by a Scandalous Attempt of his to impose upon America, and I would not be the Instrument as he wanted to make me of his foolish and dishonest Trick. I had the Thanks of Congress for what he resented so highly, and their Vote of Thanks is on Record.
I cannot but admire the wonderful fluency and the dear delight with which those Soft Expressions “Not beloved” “thwarted,” “ridiculed,” “viewed with Jealousy” “hated” “Frigidity and Warmth” are rolled along by Mrs Warren and applied to her old Friend who has been all his lifetime more tender of her reputation and that of her Husband than his own. What have I done to deserve this?
“He there did little of Consequence”! I cannot Say that Mrs Warren knew any better: but I must Say she was altogether unqualified to write the History She has undertaken, if she did not. For the whole Time I was in the Commission, with Franklin and Lee, I did the whole Business of it. Luckily I have in my Possession, the original Letter Book of the Commissioners. It is a Folio and pretty full. Every Letter in it, but two, was written by my hand, And appears in my hand Writing. If Mrs Warren will make me a visit I will shew her this Book, one Copy of which I left with Franklin and another I Sent to Congress. Congress I believe thought there was Something of Consequence done and of difficulty too: otherwise they would not probably have sent me to Europe again to make Peace and that alone, and that with so much Unanimity. Through the whole of this Period, All the Public Papers were put into my hands I disposed of them as they required and wrote all the Answers to Letters and all other public Papers in my Book, had them copied fair by a Clerk and Mr Franklin and Mr Lee had nothing to do but come to my Appartement and Sign them. This was the daily course, except in cases where I thought there might be a difference of opinion among us, and then I consulted by my Colleagues first, and then drew the Papers According to the Sense of the Majority. I had afterwards a great deal to do, and I did it, in getting the Frigate Allyance fitt for Sea, in composing the almost War that existed between the Captain and his Purser  one side all his other officers and crew on the other, and in disposing of five and thirty Prisoners who had been arrested for Mutiny and a Plott to carry the Ship to England.
Under my Single Commission for Peace, I resided in France but a few Months from February to July I believe only. In that time I did Business enough, at the express desire of De Vergennes, to involve me in a Controversy with him about Paper Money, and to convince him of the inadmissibility of a Plan that he urged me to recommend to Congress, the most absurd unjust and ridiculous Suggestion that ever came into the head of a French Projector. It was No less than for Congress to distinguish Frenchmen from all other Nations and even from all our own American Citizens, by paying French Men for the paper Money in their hands or the hands of their Agents in Silver and Gold dollar for dollar, when We had resolved to pay to our own People only one for forty. I conducted that Controversy with perfect decorum, transmitted all the Papers Pro and Con to Congress and received from them a Vote of Thanks for my industrious attention to the Interest and Honour of my Country and especially in this Controversy with De Vergennes.
After I had been in Holland about a year, the Count De Vergennes desired to See me at Versailles to consult with me as the Sole Minister for Peace, concerning certain Propositions of the Emperor of Germany and the Empress of Russia, of a Meditation of the two Imperial Courts in order to bring forward a Peace among the Belligerent Powers among whom America was one. I went to Versailles accordingly and consulted with the Minister and Stated to him in Writing the Rules and Principles by which I should conduct the Negotiation. These were the same that were observed by Me and Mr Jay, when the final Negotiation came on.
I will now explain to you, Madam, the Want of Love to me in Franklin and the Hatred of Vergennes. Franklin, like many others, thought himself the Founder of the American Republick. He had been flattered both by Europe and America, till his head was turned. He thought himself injured because he was not appointed by Congress to conduct all their Negotiations in Europe. He has repeatedly told me that there was no need of more than one. De Vergennes was of the Same opinion and wished Franklin should be the Man, because he could manage him as he pleased. Disappointed in this he united with Deane against Lee and Izzard, in hopes of getting rid of all of them. Disappointed in this and finding me Sent to Europe he was more allarmed than ever. It was When Peace was contemplated it was the Expectation of Franklin to be appointed alone to negotiate it, and Vergennes wished and expected it too. But his Agents in America found that Franklin could not be carried, and I was elected allmost Unanimously to that exclusive Commission which they had destined for Franklin. This, as a demonstration that I possessed more of the Confidence of our Country than himself mortified Franklin and all his Friends beyond Expression. When Vergennes and Franklin found themselves disappointed in getting the Philosopher alone into the Commission for Peace, they sett themselves to intriguing with all their Engines, to get others associated with me: and this Point they could not carry without courting the Vanity of every Part of the Union. For this Part End five Commissioners were determined on John Adams Benjamin Franklin, John Jay, Henry Laurens and Thomas Jefferson. By thus uniting the local Feelings of every Part of the Continent, they carried the new Arrangement. No Man on Earth rejoiced in this more than I did: and no Man had so much reason, for I had trembled under the Burthen of my Responsibility from the moment it had been imposed on my Shoulders. But the new Commission brought a real mortification to me. My Commission for Commerce was revoked, and none given to the five Commissioners for Peace. In this De Vergennes had compleatly carried his point. But both Franklin and Vergennes were excessively mortified in another Point. In Spight of all their Intrigues, they had not only failed in obtaining the Sole Power to Franklin, Congress had been So obstinate and disobedient as to give the first Place in the New Commission to John Adams. Here Madam you have the true Secret why Mr Adams was not beloved by Mr Franklin. Jealousy And Envy engender Malice and Revenge. Franklin found that John Adams possessed more of the Confidence of his Country than himself.
If you have ever Seen Mr Marbois famous intercepted Letter you can be at no loss for the Motive of De Vergennes dislike of me. Marbois had not dared to write that Letter, if he had not been previously instructed by Vergennes to oppose Us in our Claims to the Fisheries and out extended Boundaries. Marbois Conduct was directly contrary to all his Declarations to me in our Voyage together, even on the grand Bank of Newfoundland. He must therefore have found Instructions at Philadelphia contrary to his own opinion.
If you have Seen a Publication entitled Politique des Cabinets, which has been published by the late revolutionary Government, you must have Seen the clearest demonstration of every Thing I ever Suspected concerning the designs of Vergennes. There is a Memorial in it of Vergennes which lays open his whole Head and heart in relation to America. No wonder he did not like me, when he found me an inflexible and uncorruptible opposer of all his Plans, and especially that I thwarted, foiled defeated and compleatly defeated tryumphed over him in every one of his Projects, respecting Fisheries Boundaries Independence and every Thing a Treaty with Holland a Loan of Money and every Thing else, excepting the unfortunate Commission for Commerce with England: here he succeeded to the incalculable damage of America by the Timidity of Some and the Selfish Views of others in Congress. I know what I Say, in all these Points and could write an History of them, much more correct, Madam than yours.
After all I have no reason to think I was hated by a Single Courtier not even by Vergennes. I did Business with him often after all this in perfect good humour and politeness: dined frequently at his Table. My Integrity was acknowledged both by him and his Master to the last. Of this I have unquestionable Testimony.
I was not Summoned from the Hague, by Congress to assist in the important work of negotiating Peace. As I had been alone in the old Commission for Peace given me in 1779 and had communicated to Congress all my Proceedings, and was now placed at the head of the new Commission Congress knew that I should attend the Negotiation as Soon as it was proper. Congress indeed passed a Resolution enjoining on all their Commissioners to attend, but this was intended for Mr Jefferson and Mr Laurens. Mr Jefferson nevertheless never attended at all; and Mr Laurens not till the last Evening of the Conferences before the Signature of the Preliminary Articles, When he gave his Vote like a Man, upon the Article of The Fishery, and procured the Insertion of an Article concerning Slaves.
The Dutch Government never conceded to the Propriety of Assisting the United States by an Advance of Monies, as you Say in the 178 Page. Neither the States General nor the States of any Province, nor the Regency of any City ever interfered in the affair of Money. Nor did the affluent Merchants, or others in Possession of vast private property offer with So much allacrity, their handsome Loans. The great Capitalists were very timorous. Some of the most respectable had even refused to open a Loan for me. Mr John Hodgson was the only Millionary who would consent to accept even that Lucrative office. Some Houses of Small Capital, but good Credit were ready enough to Accept. I had infinite difficulty and perplexity with this Business, which would require too much time to devellope. At last the House of Wilhem and Jean Willink were persuaded to Unite with the Van Staphorts and De La Land & Finie and a Loan was opened with moderate but not Great Success at first. The Willinks were oppulent and had more oppulent Relations. I am Madam as in former Letters, Still your / Friend

John Adams